307 S.W.3d 700 (2010)
Carolyn LEE, Claimant/Appellant,
v.
EAN SERVICES LLC, and Division of Employment Security, Respondents.
No. ED 94336.
Missouri Court of Appeals, Eastern District, Division Five.
April 13, 2010.
Carolyn Lee, St. Louis, MO, pro se.
Ean Services LLC, dba Enterprise Rent-A-Car, St. Louis, MO, pro se.
Michael Pritchett, (Div. of Employment Security), Jefferson City, MO, for respondents.
KENNETH M. ROMINES, Chief Judge.
Carolyn Lee (Claimant) appeals the Labor and Industrial Relations Commission's (Commission) decision denying her application for unemployment benefits. We dismiss the appeal.
A deputy of the Division of Employment Security (Division) concluded that Claimant was ineligible for unemployment benefits. Claimant then appealed to the Appeals Tribunal of the Division, which affirmed the deputy's decision. Claimant then filed an application for review with the Commission, which issued an order affirming the Appeals Tribunal's decision. Claimant filed a notice of appeal to this Court. The Division has filed a motion to dismiss Claimant's appeal, asserting it is untimely. Claimant has not filed a response to the motion.
Section 288.210, RSMo 2000, requires that a notice of appeal to this Court from the Commission's decision be filed within twenty days of the decision becoming final. The Commission's decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. "Section *701 288.200 RSMo does not provide for late filing and does not recognize any exceptions for filing out of time." McCuin Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000).
Here, the Commission mailed its decision to Claimant on December 23, 2009. Therefore, the notice of appeal to this Court was due on or before January 22, 2010. Sections 288.200.2, 288.210. Claimant mailed her notice of appeal to the Commission. Under section 288.240, RSMo 2000, "[a]ny notice of appeal . . . to be filed with the division or the commission shall, when mailed to and received by the division or the commission, be deemed to be filed as of the date endorsed by the United States post office on the envelope.. . ." Here the date endorsed by the United States post office was January 27, 2010. As a result, Claimant's notice of appeal is untimely.
An untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal and we must dismiss it. Wancel v. DT Management, LLC, 299 S.W.3d 49, 50 (Mo.App. E.D.2009). The Division's motion to dismiss is granted. The appeal is dismissed for lack of jurisdiction.
NANNETTE A. BAKER, J., and ROY L. RICHTER, J., concur.